Citation Nr: 0309457	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  01-06 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to July 
1975.  

This matter arises from a February 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for residuals 
of a left foot injury.  The veteran filed a timely appeal, 
but before the case was referred to the Board of Veterans' 
Appeals (BVA or Board), the RO determined that new and 
material evidence had been submitted to reopen the previously 
denied claim.  By that Supplemental Statement of the Case 
(SSOC) of September 2002, the RO proceeded to deny the 
veteran's claim on a direct basis.  The veteran has continued 
his appeal, contending that his left foot disability, which 
had been incurred as a result of a pre-service injury, had 
been permanently aggravated in service.  The case has now 
been referred to the Board for resolution.  

As a preliminary matter, the Board observes that with his 
substantive appeal received in July 2001, the veteran 
indicated that he wished to appear at a video conference 
hearing and present testimony before a Veterans Law Judge.  
Pursuant to the veteran's request, a video conference hearing 
was scheduled for March 2003, and the veteran was provided 
notice of such hearing.  The record reflects that the veteran 
failed to report to the scheduled hearing at the appointed 
time, however, and did not offer any explanation or excuse 
for his absence.  Accordingly, the Board will proceed with 
its review of the veteran's claim at this time.  


REMAND

In the present case, the veteran claims entitlement to 
service connection for a left foot disability.  He contends 
that while he sustained an injury to his left foot resulting 
in disability prior to service, such disability was 
permanently aggravated during his active service.  
Accordingly, he maintains that service connection for a left 
foot disability is warranted.  

Historically, the veteran's claim for service connection for 
what was then termed as a left heel injury was denied by a 
January 1977 rating decision.  At that time, it was 
determined that the veteran had sustained an injury to his 
left heel which caused a left foot disability prior to 
service, but that such disability was not permanently 
aggravated as a result of the veteran's active service.  A 
subsequent attempt by the veteran to claim entitlement to 
service connection for a left foot disability was denied by 
an October 1986 rating decision.  In February 1999, the 
veteran attempted to reopen the previously denied claim for 
service connection, and by a rating decision of May 1999, the 
RO determined that he had not submitted new and material 
evidence sufficient to reopen the previously denied claim.  
That claim was unappealed and subsequently became final.  

In July 2000, the veteran filed an additional claim to 
reopen, and such claim was denied by a rating decision of 
February 2001.  The veteran's claim was again denied on the 
basis that new and material evidence to reopen had not been 
submitted.  This appeal followed.  In support of the 
veteran's claim to reopen, he submitted two statements dated 
in September and October 2000 from private physicians who 
stated in substance that the veteran's left foot disability 
was most likely permanently aggravated either during or as a 
result of his active service.  By a determination set forth 
in an SSOC of September 2002, the RO determined that new and 
material evidence had been submitted to reopen the previously 
denied claim.  The RO also determined, however, that the 
evidence did not support a grant of service connection for a 
left foot disability, and denied the veteran's claim on the 
merits.  The veteran has continued his appeal, and a 
nonservice-connected pension is currently in effect.  

The Board observes that the RO denied the veteran's claim 
after attaching greater weight to the military medical board 
finding of 1974 which stated that the veteran's left foot 
disability had not been permanently aggravated by his active 
service.  The RO found that while the veteran's private 
physicians had found that the veteran's left foot disability 
had likely been permanently aggravated by his active service, 
those opinions were not properly supported by a medical 
rationale and did not include other specific findings.  The 
Board notes that despite the fact that the veteran's claim 
for service connection had been reopened, he had not been 
afforded a VA rating examination to determine whether or not 
his left foot disability had been permanently aggravated as a 
result of his active service, and which would seek to 
reconcile the findings offered at the time of the 1974 
military medical board and those findings offered by his 
treating physicians in September and October 2000.  

Therefore, the Board finds that the veteran should be 
scheduled to undergo a VA rating examination to determine if 
it is at least as likely as not that any pre-existing left 
foot disability was permanently aggravated as a result of his 
active service.  The examiner should also be requested to 
reconcile findings offered by the veteran's treating 
physicians, the military medical board, and any other health 
care provider who has offered any opinion regarding the issue 
on appeal.  After ensuring that all notice and duty to assist 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5100, 5103, 5103A, and 5107), have been met, 
the veteran's claim should be readjudicated.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his diagnosed left foot 
disability dating from February 2002 to 
the present time.  After obtaining any 
necessary authorization, any identified 
treatment records should be obtained and 
associated with the claims file.  If no 
additional records have been identified 
or are otherwise unavailable, the RO 
should so indicate.  

2.  The veteran should be scheduled to 
undergo a VA rating examination conducted 
by an appropriate specialist to determine 
if his left foot disability, which was 
shown to have pre-existed service, was 
permanently aggravated as a result of his 
active service.  The veteran's claims 
file must be made available to the 
examiner for review in advance of the 
scheduled examination.  The examiner is 
requested to review the pertinent medical 
evidence contained in the veteran's 
claims file, particularly the pre-service 
clinical treatment records dated in 1973 
and 1974, his service medical records, to 
include any military medical board 
findings, and post-service clinical 
treatment records, to include the 
September and October 2000 statements 
received from his treating physicians.  
Following a thorough clinical examination 
to include any necessary tests and/or 
studies, the examiner is requested to 
state whether it is at least as likely as 
not that any currently diagnosed left 
foot disability was permanently 
aggravated as a result of the veteran's 
active service.  If not, the examiner 
should so state.  The examiner is 
requested to reconcile any opinions 
offered with any other relevant medical 
opinions of record, particularly the 
September and October 2002 medical 
statements received from the veteran's 
private treating physicians.  Further, a 
complete rationale must be included in 
the typewritten examination report for 
any opinions offered.  

3.  Upon completion of the foregoing, the 
RO should then adjudicate the issue of 
entitlement to service connection for 
residuals of a left foot injury on the 
basis of all available evidence.  In so 
doing, the RO must ensure that all notice 
and duty to assist requirements set forth 
in the VCAA have been met.  If the 
benefit sought remains denied, or if the 
veteran is otherwise dissatisfied with 
the results of the RO's adjudication of 
his claim, he and his representative 
should be provided with an SSOC advising 
him of all relevant statutes and 
regulations affecting his claim for 
service connection.  The veteran must be 
afforded an appropriate opportunity to 
respond to the RO's determination before 
the case is returned to the Board for any 
further review.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No further action is required of the veteran until 
he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



